  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 1 of 24 PageID #:1789




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

DANIEL CARCILLO AND NICHOLAS                   )
BOYNTON                                        )
                                               )
              Plaintiffs,                      )      Case No. 19 CV 6156
                                               )
              v.                               )
                                               )      Judge John Robert Blakey
NATIONAL HOCKEY LEAGUE AND                     )
NATIONAL HOCKEY LEAGUE BOARD                   )
OF GOVERNORS                                   )
                                               )
              Defendants.                      )

                     MEMORANDUM OPINION AND ORDER

      Plaintiffs Daniel Carcillo and Nicholas Boynton, retired professional hockey

players, sue the National Hockey League (NHL) and its Board of Governors, claiming

that Defendants have caused them injuries from their years of playing. Specifically,

Plaintiffs allege that Defendants promoted fighting in the sport, failed to warn them

of the risks of suffering repeated head traumas, and misrepresented and concealed

those risks to Plaintiffs’ detriment. Defendants have moved for judgment on the

pleadings, arguing that Section 301 of the Labor Management Relations Act

completely preempts Plaintiffs’ state-law claims. [48]. For the reasons explained

below, this Court finds that Section 301 preempts certain portions of Plaintiffs’ claims

and dismisses those claims without prejudice as premature. This Court also declines

to exercise supplemental jurisdiction over the remaining portions of Plaintiffs’ state-

law claims.




                                           1
     Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 2 of 24 PageID #:1790




I.      Background

        A.    The Complaint’s Allegations

              1.     The Parties

        Defendant NHL operates a professional ice hockey league comprising 31

franchised member clubs. [1] at ¶ 1. Defendant NHL Board of Governors serves as

the NHL’s governing body and establishes its policies. Id. at ¶ 2.

        Plaintiff Daniel Carcillo is a former professional hockey player who played a

total of 429 games in the NHL for the Phoenix Coyotes, Philadelphia Flyers, Los

Angeles Kings, New York Rangers, and Chicago Blackhawks. Id. at ¶ 10. During his

NHL career, Carcillo participated in regular season games as well as hundreds of pre-

season games, training camp practices, pre-season and post-season practices, and

morning skates. Id. at ¶ 17. Carcillo claims that he was involved in 149 hockey fights

throughout the course of his NHL career and has suffered multiple serious head

traumas. Id. at ¶¶ 12–13.

        Like Carcillo, Plaintiff Nicholas Boynton used to play hockey professionally,

playing a total of 605 NHL games for the Boston Bruins, Phoenix Coyotes, Florida

Panthers, Anaheim Ducks, Chicago Blackhawks, and Philadelphia Flyers. Id. at ¶

15. Boynton participated in numerous pre-season games, practices, and morning

skates. Id. at ¶ 16. He claims that he was involved in 51 hockey fights during his

NHL career and, like Carcillo, he alleges he has suffered multiple serious head

traumas throughout that career. Id. at ¶¶ 17–18.




                                          2
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 3 of 24 PageID #:1791




             2.     Allegations of Violence

      Plaintiffs claim that, for nearly a century, the NHL has developed and

promoted a “culture of gratuitous violence” by permitting and promoting fighting,

despite knowing that brain traumas resulting from fighting can lead to permanent

brain injury and related symptoms. Id. at ¶¶ 30–32, 46.

      For instance, in 1975, NHL players proposed the imposition of an automatic

suspension for the balance of the game in which a fight occurred. Id. at ¶ 35. The

NHL rejected that proposal. Id. The NHL continued to promote fighting throughout

the 1980s and, according to Plaintiff, has referred to that decade as “The Golden Era

of Fighting,” where the league averaged approximately one fight for every game

played. Id. at ¶ 37. Plaintiffs allege that the NHL refused to ban fighting, and in the

1990s and 2000s, its prevalence continued; during these decades, the league held

“staged fights” nearly every night. Id. at ¶ 41.

      B.     The Collective Bargaining Agreements

      Because     Defendants’   motion   implicates   this   Court’s   subject   matter

jurisdiction, Defendants have submitted extrinsic evidence in the form of an

unrebutted declaration by Julie Grand, the NHL’s Deputy General Counsel. [50].

Grand states that both Carcillo and Boynton were subject to collective bargaining

agreements (CBAs) between the NHL and the National Hockey League Players’

Association (NHLPA), the exclusive collective bargaining representative for NHL

players. Id. at ¶ 2. According to Grand, three separate CBAs were in effect during

the dates Plaintiffs played in the NHL: one in effect between January 13, 1995



                                           3
   Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 4 of 24 PageID #:1792




through September 15, 2004 (the 1995 CBA); another in effect between July 22, 2005

and September 15, 2012 (the 2005 CBA); and the last that has been in effect since

September 16, 2012 (the 2012 CBA). Id.

       All three CBAs state:

       30.2 League Playing Rules. Each player shall be bound by the League’s
       Playing Rules to the extent that such rules are not in conflict with
       provisions of this Agreement. . . .

       30.3 Amendments. The NHL and its Clubs shall not, during the term of
       this Agreement or any extension thereof, amend or modify the provisions
       (or portions thereof) of the League Rules or any of the League’s Playing
       Rules in existence on the date of this Agreement which affect terms or
       conditions of employment of any Player, without the prior written consent
       of the NHLPA which shall not be unreasonably withheld.

[50-1] at 101; [50-2] at 146; [50-3] at 191.

       Additionally, each CBA contains provisions directed at player injuries. The

2005 and 2012 CBAs state that any “determination that a Player is eligible to be

placed on the Injured Reserve List, or designated as Injured Non-Roster, shall be

made by the Club’s physician in accordance with the Club’s medical standards and

documented.” [50-2] at 105; [50-3] at 125. The 1995 CBA similarly stated that all

“determinations that a player has suffered a major injury must be made by the Club’s

medical staff in accordance with the Club’s medical standards.” [50-1] at 78. All three

CBAs    expressly    delegated    the   responsibility   for   making   “fitness-to-play”

determinations to each club’s physicians. Id. at 105; [50-2] at 265–66; [50-3] at 333–

34.

       Both the 2005 and 2012 CBAs also provide each player with the right to obtain

a second medical opinion in the event he disagreed with a club physician’s opinion as


                                               4
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 5 of 24 PageID #:1793




to his fitness to play. [50-2] at 109; [50-3] at 132. The 1995 CBA further provides for

a review of a player’s fitness to play by an independent medical specialist if he

disagrees with the club physician’s determination. [50-1] at 105. The 2005 and 2012

CBAs also require that each club conduct an annual exit physical at the end of each

NHL season, document “all injuries that may require future medical or dental

treatment either in the near future or post-career,” and provide each player with a

complete copy of his medical records following each season. [50-2] at 129; [50-3] at

174.

       D.    The Parties’ Pleadings and Procedural History

       Plaintiffs bring three sets of state-law claims. In Counts I and II, Plaintiffs

allege that Defendants’ “negligence and conscious disregard” for their safety

increased the number of concussive and/or sub-concussive blows they sustained

during their NHL careers, causing significant long-term degenerative brain damage.

Id. at ¶¶ 49–64.

       Counts III and IV assert “failure to warn” claims, alleging that Defendants

breached their common law duties to: inform them of the increased risk of developing

long-term brain disease and neurocognitive impairments; ensure the rapid and

accurate diagnoses of their brain injuries; implement policies or procedures designed

to prevent Plaintiffs from returning to a game or practice after sustaining a head

injury; and regulate and monitor practices, games, equipment, and medical care to

minimize the long-term damage Plaintiffs ultimately sustained. Id. at ¶¶ 65–86.




                                          5
   Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 6 of 24 PageID #:1794




      Finally, Counts V and VI allege that Defendants deliberately concealed and

misrepresented material facts and information from Plaintiffs regarding the risks of

developing brain damage from fighting. Id. at ¶¶ 87–102.

      Defendants answered the complaint, denying all allegations and asserting a

number of affirmative defenses, including that federal law preempts Plaintiff’s claims

due to “applicable collective bargaining agreements governing the terms and

conditions” of their employment as NHL players. [14] at Third Defense.

      Plaintiffs initially filed suit in June 2018 in the U.S. District Court for the

District of Minnesota as part of multidistrict litigation proceedings (MDL) under the

caption In re Nat’l Hockey Players’ Concussion Injury Litig., MDL Case No. 0:14-md-

2551-SRN-BRT. [1]; [43] at 2. About a year later, the parties jointly moved to

transfer venue. [17]. The Minnesota district court granted that motion in September

2019, and thereafter transferred the case to this Court. Id.

      Defendants have now moved to dismiss the complaint on the basis that Section

301 of the Labor Management Relations Act (LMRA) completely preempts Plaintiffs’

state-law claims and, alternatively, that Plaintiffs fail to state plausible claims. [49].

Plaintiffs oppose the motion. [54].

II.   Legal Standard

      Defendants have moved for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). A complaint that fails to state a claim to relief “that is

plausible on its face” will not survive. Denan v. Trans Union LLC, 959 F.3d 290, 293

(7th Cir. 2020). This Court must take the well-pleaded allegations of the complaint



                                            6
   Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 7 of 24 PageID #:1795




as true and draw all reasonable inferences in Plaintiffs’ favor. See Bishop v. Air Line

Pilots Ass’n, Int’l, 900 F.3d 388, 400 (7th Cir. 2018).

      As a threshold issue, however, this Court must determine whether it can

exercise subject matter jurisdiction over this case because Plaintiffs bring only state-

law claims and the complaint lacks any jurisdictional allegations. Restoration Risk

Retention Grp., Inc. v. Gutierrez, 880 F.3d 339, 345 (7th Cir. 2018) (instructing that

federal courts have an independent obligation to ensure subject matter jurisdiction).

      Clearly, this Court possesses no basis for diversity jurisdiction. According to

the complaint, Defendant NHL is an unincorporated association of professional

hockey teams with teams in many states, including Illinois, and Plaintiff Carcillo is

an Illinois citizen. [1] at ¶¶ 9, 19. Because the citizenship of an unincorporated

association depends upon the citizenship of its individual members, Americold Realty

Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016), and one of its members

shares state citizenship with a Plaintiff, this matter lacks complete diversity, see

Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016)

(noting that 28 U.S.C. § 1332 requires complete diversity, meaning that “no plaintiff

may be a citizen of the same state as any defendant”); see also, e.g., Nelson v. Nat’l

Hockey League, 20 F. Supp. 3d 650, 652 n.1 (N.D. Ill. 2014) (noting that the court

could not exercise diversity jurisdiction in a case between the plaintiff, a Minnesota

citizen, and the defendant, the NHL, because one of the NHL’s members is a

Minnesota team).




                                            7
   Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 8 of 24 PageID #:1796




       Likewise, the face of the complaint fails to raise a federal question because

Plaintiffs plead only state-law claims and, generally, under the well-pleaded

complaint rule, “federal jurisdiction exists only when a federal question is presented

on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987). The Supreme Court recognizes, however, an “independent

corollary” to the general rule that confers federal jurisdiction where a federal law

completely preempts an area of state law. Id. at 393. When complete preemption

occurs, as it can in the context of the LMRA, “any claim purportedly based on that

pre-empted state law is considered, from its inception, a federal claim, and therefore

arises under federal law.” Crosby v. Cooper B-Line, Inc., 725 F.3d 795, 800 (7th Cir.

2013) (quoting Caterpillar, 482 U.S. at 393); see also Boogaard v. Nat’l Hockey League,

891 F.3d 289, 293 (7th Cir. 2018).

       Here, Defendants argue that the LMRA completely preempts all of Plaintiffs’

claims, thus supplying this Court with both the basis for federal jurisdiction and a

basis to dismiss the claims. [48] at 2. Because Defendants have raised jurisdictional

arguments, this Court construes Defendants’ Rule 12(c) motion as one also brought

under Rule 12(b)(1) for lack of subject matter jurisdiction. See Fernandez v. Kerry,

Inc., No. 17-CV-08971, 2020 WL 7027587, at *2 (N.D. Ill. Nov. 30, 2020) (noting that

courts in this district consider motions arguing complete preemption under the

LMRA as motions to dismiss brought under Rule 12(b)(1) for lack of subject matter

jurisdiction).




                                           8
   Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 9 of 24 PageID #:1797




       Under Rule 12(b)(1), this Court must construe Plaintiffs’ complaint in the light

most favorable to Plaintiffs, accept as true all well-pleaded facts, and draw reasonable

inferences in his favor. Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015); Long v.

Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999).            Courts evaluating

Rule 12(b)(1) motions may look beyond the complaint to consider whatever evidence

has been submitted on the issue to determine whether subject matter jurisdiction

exists. Silha, 807 F.3d at 173 (noting that a court “may look beyond the pleadings

and view any evidence submitted” when reviewing a challenge that there is in fact no

subject matter jurisdiction, even if the pleadings are formally sufficient).

III.   Analysis

       Defendants have moved to dismiss the complaint in its entirety based upon

preemption and for failure to state a claim. [48]; [49]. Plaintiffs oppose the motion,

arguing that preemption is inapplicable here and that they have stated valid claims

in this forum. [54].

       As discussed, this Court must determine whether the LMRA completely

preempts Plaintiffs’ state-law claims, providing this Court with a basis to exercise

subject matter jurisdiction. See Crosby, 725 F.3d at 799, 803 (observing in a case

involving state-law claims with non-diverse parties that, “[w]ithout Section 301

‘complete preemption,’ there is no basis for federal subject-matter jurisdiction over

this case”).




                                           9
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 10 of 24 PageID #:1798




      A.     Preemption

             1.    Section 301

      Section 301 of the LMRA “provides a federal rule for contract disputes between

employers and labor organizations or between different labor organizations.” Crosby,

725 F.3d at 800 (citing 29 U.S.C. § 185(a)). Section 301 has complete preemptive

force, Atchley v. Heritage Cable Vision Assocs., 101 F.3d 495, 498 (7th Cir. 1996),

governing claims founded “directly on rights created by collective-bargaining

agreements,” as well as claims “substantially dependent on analysis of a collective-

bargaining agreement,” Caterpillar, 482 U.S. at 394 (internal quotation marks

omitted).

      Assessing complete preemption under Section 301 requires this Court to look

beyond the face of the complaint and “evaluate the substance of plaintiff’s claims.”

Crosby, 725 F.3d at 800 (quoting Paul v. Kaiser Found. Health Plan of Ohio, 701 F.3d

514, 519 (6th Cir. 2012)). Although Section 301 broadly preempts many state-law

theories, it does not extend to every state law that “may have some connection to a

CBA.” Id. The key inquiry is whether a state-law claim is “inextricably intertwined

with consideration of the terms of the labor contract.” Id. (quoting Allis–Chalmers

Corp. v. Lueck, 471 U.S. 202, 213 (1985)).

             2.    Choice of Law

      Before determining whether Section 301 preempts Plaintiff’s state-law claims,

this Court must decide which state’s laws applies in the absence of preemption.

Sluder v. United Mine Workers of Am., Int’l Union, 892 F.2d 549, 553 (7th Cir. 1989).



                                         10
    Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 11 of 24 PageID #:1799




Ordinarily, when a case has been transferred from another district, this Court applies

the choice-of-law rules of the state in which the transferor court sits—in this case,

Minnesota. Dobbs v. DePuy Orthopedics, Inc., 842 F.3d 1045, 1048 (7th Cir. 2016).

But as an exception to that general rule, “foreign cases filed directly in a district court

as a part of ongoing multidistrict litigation are treated as having originated outside

of that district.” Id. at 1049. And here, the parties jointly moved to transfer venue

from the MDL in Minnesota to this district, which supports treating this district as

the originating venue. See id. at 1048–49 (holding that the Northern District of

Illinois constituted the proper venue where the parties would have filed the case here

absent participation in multidistrict litigation in Ohio). This Court thus applies the

choice of law rules of Illinois. Id. 1

        Illinois follows the Restatement (Second) of Conflict of Laws, which directs this

Court to consider which state has the most significant contacts to each claim. Cont’l

Vineyard, LLC v. Vinifera Wine Co., LLC, 973 F.3d 747, 758 (7th Cir. 2020); Dobbs,

842 F.3d at 1049. Under this test, the law of the place of injury controls unless Illinois

has a more significant relationship with the occurrence and with the parties.

Townsend v. Sears, Roebuck & Co., 879 N.E.2d 893, 902–04 (Ill. 2007); see Abad v.

Bayer Corp., 563 F.3d 663, 670 (7th Cir. 2009) (noting the “place where the injury”




1 Plaintiffs assert that Illinois choice of law rules apply, [54] at 16, while Defendants assert that either
Minnesota or Illinois choice of law rules apply, [49] at 21. In positing that Minnesota choice of law
rules might apply, Defendants rely upon the general rule that transferee courts apply the choice of
law rules of the transferor forum, but ignore the exception that applies to cases transferred from MDL
proceedings, as discussed above, see Dobbs, 842 F.3d at 1049. Regardless, Defendants concede that it
does not matter which state’s choice of law rules apply (as between Illinois and Minnesota) because
the outcome of a choice of law analysis is the same under either state’s rules. [49] at 21.

                                                    11
    Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 12 of 24 PageID #:1800




occurred constitutes the “presumptive source of the law governing the accident”

under the “most significant relationship” test).

         Here, Defendants argue that those states are Pennsylvania, where Carcillo

played the most games, and Massachusetts, where Boynton played the majority of

his games. [49] at 21. This Court agrees. Another district court has used—and the

Seventh Circuit has affirmed its use of—this approach, determining, in a personal

injury action against the NHL, that an NHL player’s “place of injury” is the state

where he spent the majority of his professional career. See Boogaard v. Nat’l Hockey

League, 255 F. Supp. 3d 753, 759 (N.D. Ill. 2017) (applying Minnesota law to deceased

NHL player’s claims against the NHL, reasoning that the state was the place of his

death and “where he spent the bulk of his NHL career”), aff’d, 891 F.3d 289 (7th Cir.

2018).    This Court will therefore apply Pennsylvania and Massachusetts law to

Plaintiffs’ respective claims.

               3.     Preemption Analysis

         This Court now moves on to the merits of Defendants’ preemption arguments.

As discussed above, to determine preemption, this Court asks whether a state-law

claim is “inextricably intertwined with consideration of the terms of the labor

contract,” Crosby, 725 F.3d at 800, which occurs where an element of the claim

“requires a court to interpret any term of” the collective bargaining agreement, Lingle

v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 407 (1988). This Court addresses each

group of claims separately. 2


2Initially, Plaintiffs suggest that the LMRA cannot preempt their claims because they were retirees
at the time their claims accrued. [54] at 8–9. This argument is meritless. The preemption analysis

                                                12
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 13 of 24 PageID #:1801




                       a.      Counts I and II

       Plaintiffs title Counts I and II as “League increased the risk of brain damage,

addition, and depression.” [1] at Counts I, II. Because both counts assert injuries

stemming from “the proximate result of the NHL’s negligence,” this Court construes

them as negligence claims. Id. at ¶¶ 55, 63. To prevail on their negligence claims

under both Massachusetts and Pennsylvania law, Plaintiffs must prove: (1)

Defendants owed them a duty of reasonable care; (2) Defendants breached this duty;

and (3) the breach caused damage to Plaintiffs. Nguyen v. Mass. Inst. of Tech., 96

N.E.3d 128, 139 (Mass. 2018); Brewington ex rel. Brewington v. City of Philadelphia,

199 A.3d 348, 355 (Pa. 2018).

       The allegations within these counts appear to assert three different theories of

relief, so this Court assesses each theory separately for the purposes of preemption.

       This Court begins with Plaintiffs’ allegations that Defendants injured them by

“promoting and . . . glorifying fighting.” Id. at ¶¶ 49, 57. This Court need not

interpret the CBAs to decide the merits of this theory that Defendants promoted

fighting. In two other cases brought by hockey players against the NHL, the district

courts concluded that the LMRA did not preempt similar state-law negligence claims

premised upon the active glorification and promotion of violence, reasoning that a

duty to refrain from unreasonable harm remains rooted in common law and does not


does not rest upon whether a plaintiff was a member of the bargaining unit at the time his claim
accrued, but instead upon whether the resolution of his claim requires interpretation of a labor
contract. Numerous courts have considered and applied complete preemption to retirees’ claims. See
Montador v. Nat’l Hockey League, No. 15 C 10989, slip op. at 10–11 (N.D. Ill. Nov. 24, 2020); Duerson
v. Nat’l Football League, Inc., No. 12 C 2513, 2012 WL 1658353, at *1 (N.D. Ill. May 11, 2012).



                                                 13
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 14 of 24 PageID #:1802




require interpreting a CBA. See Boogaard v. Nat’l Hockey League, 211 F. Supp. 3d

1107, 1112 (N.D. Ill. 2016) (“That theory of tort—that the NHL unreasonably harmed

Boogaard—is viable under Illinois and Minnesota law and not preempted by the

LMRA.”); Montador v. Nat’l Hockey League, No. 15 C 10989, slip op. at 13 (N.D. Ill.

Nov. 24, 2020) (holding that the LMRA did not preempt an Illinois claim based upon

a duty “to not unreasonably promote violence”).

      As in those cases, Plaintiffs’ theory rests upon a common law duty to refrain

from unreasonably harming others, and this Court need not interpret the CBAs to

resolve liability. Under both Pennsylvania and Massachusetts law, in circumstances

“involving an actor’s affirmative conduct, he is generally ‘under a duty to others to

exercise the care of a reasonable man to protect them against an unreasonable risk

of harm to them arising out of the act.’” Dittman v. UPMC, 196 A.3d 1036, 1046 (Pa.

2018) (quoting Seebold v. Prison Health Servs., Inc., 57 A.3d 1232, 1246 (Pa. 2012));

see Harbi v. Mass. Inst. of Tech., No. CV 16-12394-FDS, 2017 WL 3841483, at *8 (D.

Mass. Sept. 1, 2017) (“As a general principle of tort law, every actor has a duty to

exercise reasonable care to avoid physical harm to others.”) (quoting Litif v. United

States, 682 F. Supp. 2d 60, 75 (D. Mass. 2010), aff’d, 670 F.3d 39 (1st Cir. 2012), aff’d

sub nom. Davis v. United States, 670 F.3d 48 (1st Cir. 2012)). Plaintiffs’ claims

therefore survive preemption to the extent they are based upon Defendants’ alleged

breach of common law duties to refrain from unreasonable harm.

      The remainder of Counts I and II, however, assert preempted claims. In these

counts, Plaintiffs also accuse Defendants of breaching their supposed “self-imposed



                                           14
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 15 of 24 PageID #:1803




and self-declared duties” to keep Plaintiffs safe, to advise them “of all risks,” and “to

not increase” the risk of “permanent brain damage and/or addiction.” [1] at ¶¶ 52, 60

(emphasis added). This theory—that Defendants breached certain duties that they

voluntarily assumed—runs headlong into preemption. The Seventh Circuit’s opinion

in Sluder v. United Mine Workers of America, International Union is instructive on

this point. In that case, the plaintiff, a coal miner, sued his union after a mine

collapsed and paralyzed him. 892 F.2d at 551. The plaintiff alleged that the union

undertook certain duties to perform inspections of the mine wall and that its

negligence—in performing such inspections and failing to close the mine in dangerous

conditions—resulted in the plaintiff’s injuries. Id. at 551, 554. The Seventh Circuit

observed that Illinois law recognizes that a negligence action based upon a

defendant’s breach of its voluntary undertakings is fact-specific, in that “to define the

scope of the duty assumed by the union, it would be necessary to establish the precise

responsibility assumed by the union.” Id. at 554. In that case, the Seventh Circuit

explained, the duties to inspect the mine and close it when it presented dangerous

conditions did not arise from common law, “but, if at all, by the collective bargaining

agreement.” Id. Accordingly, the court explained, it “would not be possible to define

. . . the scope of the union’s duty without reference to the collective bargaining

agreement that governs the relationship between the company and the union,” and

thus, the LMRA preempted the plaintiff’s negligence claim. Id.

      Like Illinois law, both Massachusetts and Pennsylvania law provide that a

defendant may be liable for harm caused by negligently performing a duty it



                                           15
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 16 of 24 PageID #:1804




voluntarily assumed. Charney v. Reitz, No. 1573 MDA 2017, 2018 WL 1886316, at

*2 (Pa. Super. Ct. Apr. 20, 2018) (citing Feld v. Merriam, 485 A.2d 742, 746 (Pa.

1984)); Evans v. Lorillard Tobacco Co., 990 N.E.2d 997, 1026 (Mass. 2013). And like

Illinois law (which the Seventh Circuit applied in Sluder), courts applying

Pennsylvania and Massachusetts law measure the scope of a defendant’s duty by the

scope of its undertaking. Robinson ex rel. Robinson v. Wolters Kluwer Health, Inc.,

No. CIV.A. 11-5702, 2011 WL 6009980, at *6 (E.D. Pa. Dec. 2, 2011); Evans, 990

N.E.2d at 1026.   As in Sluder, this Court finds it impossible to define the scope of

Defendants’ alleged “self-imposed and self-declared” duties “without reference to the

collective bargaining agreement that governs the relationship” between the parties.

892 F.2d at 554; see also Montador, slip op. at 9 (holding that the LMRA preempted

negligence claims against the NHL based upon allegations that the NHL breached

certain duties it voluntarily assumed, because the court could not adjudicate those

claims without interpreting the CBA, which included certain provisions “related to

return-to-play and end-of-season medical evaluations”).        Therefore, the LMRA

completely preempts Counts I and II to the extent Plaintiffs base these counts upon

the theory that Defendants breached certain duties they voluntarily undertook.

      Finally, in these counts, Plaintiffs also allege that Defendants breached their

“duty to disclose . . . relevant and highly material health information it possessed

regarding the significant risks associated with the head traumas endured during

NHL fights, including, but not limited to, permanent brain damage.” [1] at ¶¶ 53, 61.

This theory that Defendants failed to disclose information to Plaintiffs also runs into



                                          16
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 17 of 24 PageID #:1805




preemption, because such a duty to disclose arises only from fiduciary or contractual

obligations. Duquesne Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 612 (3d

Cir. 1995) (“Pennsylvania courts analyzing whether there was a duty to speak rely

almost exclusively on the nature of the contract between the parties and the scope of

one party’s reliance on the other’s representations.”); Marcum v. Columbia Gas

Transmission, LLC, 423 F. Supp. 3d 115, 122 (E.D. Pa. 2019) (noting that the duty to

speak arises in limited circumstances under Pennsylvania law, such as a special

relationship giving rise to a fiduciary duty); Garick v. Mercedes-Benz USA, LLC, No.

17-CV-12042-IT, 2019 WL 3815178, at *3 (D. Mass. Mar. 29, 2019) (noting that under

Massachusetts law, “a duty to disclose may arise from a fiduciary or contractual

obligation”), aff’d, 790 F. App’x 230 (1st Cir. 2020); Adley v. Burns, No. CV 16-12265-

WGY, 2018 WL 2215512, at *5 (D. Mass. May 15, 2018) (observing that the duty to

disclose “may arise if there is a ‘fiduciary or other similar relation of trust and

confidence between [the parties]’”) (quoting Rood v. Newberg, 718 N.E.2d 886, 893

(Mass. App. Ct. 1999)).

      Here, Plaintiffs do not allege a fiduciary relationship between themselves and

Defendants. Thus, any duty to disclose, to the extent applicable at all, would only

arise by virtue of contractual obligations Defendants assumed through the CBAs.

Because this Court could not determine the scope and merit of Defendants’ alleged

duty to disclose without consulting the CBAs, the LMRA also preempts Counts I and

II to the extent premised upon an alleged breach of a duty to disclose.




                                          17
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 18 of 24 PageID #:1806




                    b.    Counts III and IV: Negligent Failure to Warn

      Next, in Counts III and IV, Plaintiffs allege that Defendants knew or should

have known that playing through brain traumas resulted in brain damage, and that

Defendants negligently failed to warn them of this risk. [1] at ¶¶ 64–86. Plaintiffs

insist that this Court can adjudicate these failure to warn claims without interpreting

the CBAs. [54] at 6–7, 12. Not so.

      Starting with Carcillo’s failure to warn claim, under Pennsylvania law, one

does not have a duty to warn another “without a contractual agreement to do so or

‘special relationship’ among the parties.”     Smith v. Nat’l R.R. Passenger Corp.

(Amtrak), 25 F. Supp. 2d 578, 579 (E.D. Pa. 1998). A “special relationship” in this

context refers to a confidential or fiduciary relationship. Id. Carcillo does not claim

that a confidential or fiduciary relationship exists between himself and Defendants.

Thus, to the extent Defendants owed him any duty to warn, that duty would arise

only under a contractual agreement—the CBAs. Because this Court would need to

consult the CBAs to determine the scope of that duty, Section 301 of the LMRA

preempts Carcillo’s failure to warn claim in Count III.

      Boynton’s failure to warn claim meets the same fate. Under Massachusetts

law, “there is no general duty to warn a person of danger”; rather, “such a duty arises

when a person or entity has some reason to suppose a warning is needed.” Fed. Ins.

Co. v. Bos. Water & Sewer Comm’n, 514 F. Supp. 2d 130, 134 (D. Mass. 2007) (citing

De Martin v. N.Y., New Haven & Hartford R.R. Co., 143 N.E.2d 542, 545 (Mass.

1957)).   That duty arises in certain limited contexts, such as where there is a



                                          18
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 19 of 24 PageID #:1807




landowner-invitee relationship, Miller v. Fickett, 724 N.E.2d 354, 355 (Mass. App. Ct.

2000), aff’d, 738 N.E.2d 352 (2000), or in the products liability field, where that duty

runs from a manufacturer to a consumer, Taupier v. Davol, Inc., No. 3:19-CV-10184-

KAR, 2020 WL 5665565, at *11 (D. Mass. Sept. 23, 2020). But the parties have

presented no legal authority to impose such a common law “duty to warn” based upon

the facts alleged here. As such, to the extent Defendants owed Boynton any duty to

warn, that duty would arise only by virtue of the terms of the CBAs, not from common

law. Consequently, the LMRA completely preempts Boynton’s failure to warn claim

in Count IV.

                    c.      Counts V and VI: Misrepresentation

      Plaintiffs title the final set of claims in Counts VI and VI as “League

misrepresented the risk of brain damage.” The complaint fails to specify the type of

misrepresentation theory upon which Plaintiffs rely—intentional misrepresentation

based upon affirmative statements, intentional misrepresentation based upon

omissions, or negligent misrepresentation—but the allegations appear to advance

two of these theories.

      Under     both     Massachusetts    and   Pennsylvania     law,   an    intentional

misrepresentation claim based upon affirmative statements requires a plaintiff to

establish: (1) that Defendants made a false representation of material fact; (2) for the

purpose of inducing the plaintiff to act on this omission; and (3) that the plaintiff then

reasonably relied upon the representation; (4) to his detriment. Carroll v. Guardant

Health, Inc., No. CV 20-3183, 2021 WL 37718, at *28 (E.D. Pa. Jan. 5, 2021);



                                           19
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 20 of 24 PageID #:1808




Khelfaoui v. Lowell Sch. Comm., No. 19-CV-11861-DLC, 2020 WL 6162945, at *3 (D.

Mass. Oct. 21, 2020). A claim for intentional misrepresentation under an omission

theory requires a plaintiff to establish the same elements, except that instead of a

false representation, the plaintiff must show a material omission of a material fact.

AcBel Polytech, Inc. v. Fairchild Semiconductor Int’l, Inc., 928 F.3d 110, 122 (1st Cir.

2019) (applying Massachusetts law); Bucci v. Wachovia Bank, N.A., 591 F. Supp. 2d

773, 783 (E.D. Pa. 2008). And, in contrast to an intentional representation claim, a

negligent misrepresentation claim does not require proof that Defendants intended

to deceive Plaintiff. AcBel, 928 F.3d at 122; Chaborek v. Allstate Fin. Servs., LLC,

254 F. Supp. 3d 748, 752 (E.D. Pa. 2017).

      In Counts IV and V, Plaintiffs first allege that Defendants “knowingly

concealed” from them the risks of brain damage; that Plaintiffs relied upon

Defendants’ silence or denials of risk; that Defendants intended to deceive them; and

that Defendants’ knowing concealment of the effects of fighting caused their injuries.

[1] at ¶¶ 91, 93–94, 99, 101–02. Plaintiffs characterize this claim as one for negligent

misrepresentation, see [54] at 20–23, even though their allegations of “knowing”

concealment with an intent to deceive present an intentional misrepresentation by

omission theory. In any event, whether labeled as intentional misrepresentation by

omission or negligent misrepresentation, the LRMA completely preempts this theory.

      Under both Massachusetts and Pennsylvania law, Plaintiffs must prove that

Defendants possessed a duty to disclose in order to succeed on claims for negligent

misrepresentation or intentional misrepresentation under an omission theory. Bucci,



                                          20
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 21 of 24 PageID #:1809




591 F. Supp. 2d at 784 (noting that the plaintiff must show a duty to disclose to

prevail under both fraud-by-omission and negligent misrepresentation claims in

Pennsylvania); JSB Indus., Inc. v. Nexus Payroll Servs., Inc., 463 F. Supp. 2d 103,

107 (D. Mass. 2006) (“Unless there is a duty to disclose, the failure to disclose

information is not actionable.”). As discussed above, this duty does not typically arise

absent a fiduciary or contractual relationship, and Plaintiff has not alleged a

fiduciary relationship here. Thus, to the extent Defendants had a duty to disclose

information, that duty would ostensibly arise from the CBAs. Because the analysis

regarding the existence and scope of that duty would require this Court to interpret

the CBAs, the LMRA preempts Plaintiff’s theories of intentional misrepresentation

by omission and negligent misrepresentation.

      Yet the LMRA does not completely preempt Counts V and VI in their entirety.

In these counts, Plaintiffs also allege that they relied to their detriment upon the

“NHL’s denials of any later-in-life risks” and “proclamations that they would not be

subjecting themselves to brain damage.” [1] at ¶¶ 93, 101. As two other district

courts recognized in the context of negligence claims against the NHL, the LMRA

does not preempt a tort theory based upon the notion that the NHL “actively and

unreasonably harmed [the players] by implicitly communicating that head trauma is

not dangerous.” Boogaard, 211 F. Supp. 3d at 1112; Montador, slip op. at 12–13. This

theory arises from a duty to refrain from making affirmative misrepresentations, and

Massachusetts and Pennsylvania both recognize that common law duty. Smith v.

Zipcar, Inc., 125 F. Supp. 3d 340, 344 (D. Mass. 2015); Bortz v. Noon, 729 A.2d 555,



                                          21
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 22 of 24 PageID #:1810




561 (Pa. 1999). Thus, as in Boogaard and Montador, Counts V and VI survive to the

extent Plaintiff maintains a theory that Defendants injured them through making

active, intentional misrepresentations.

       B.       This Court’s Jurisdiction

       This Court must now decide how Plaintiffs’ claims should proceed.               As

discussed above, Section 301 of the LMRA completely preempts the following claims:

Counts I and II, to the extent based upon allegations that Defendant breached certain

duties it voluntarily undertook and that it failed to disclose certain information;

Counts III and IV in their entirety; and Counts V and VI to the extent based upon an

intentional misrepresentation by omission or negligent misrepresentation theory.

Because the LMRA completely preempts these claims, this Court considers them

Section 301 claims from their inception. See Crosby, 725 F.3d at 800; see also Healy

v. Metro. Pier & Exposition Auth., 804 F.3d 836, 840 (7th Cir. 2015) (“§ 301 preempts

the state law tortious interference claim and converts it into a § 301 claim.”). The

existence of those Section 301 claims establishes this Court’s subject matter

jurisdiction.

       But unfortunately for Plaintiffs, their Section 301 claims also fail at the outset.

Article 17 of the CBAs provides that all disputes “involving the interpretation or

application of, or compliance with, any provision of” the CBA be resolved through a

grievance procedure and arbitration. [50-1] at 79–80; [50-2] at 108–09; [50-3] at 130–

31.   Under these circumstances, where the labor contract requires mandatory

arbitration, a plaintiff seeking redress under that contract can only bring a so-called



                                           22
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 23 of 24 PageID #:1811




“hybrid” Section 301 claim after the grievance process has failed. Olson v. Bemis Co.,

800 F.3d 296, 303 (7th Cir. 2015); see Boogaard v. Nat’l Hockey League, 126 F. Supp.

3d 1010, 1026 (N.D. Ill. 2015) (noting that because Article 17 of the CBAs required

arbitration, the plaintiff’s federal claims “can survive only as hybrid claims”). A

“hybrid” Section 301 claim is one in which a plaintiff alleges both that his union

breached its duty of fair representation and that his employer breached the relevant

labor contract. Rupcich v. United Food & Commercial Workers Int’l Union, 833 F.3d

847, 853 (7th Cir. 2016). The two claims remain interdependent upon each other, so

if “one claim fails, ‘neither claim is viable.’”   Id. (quoting Crider v. Spectrulite

Consortium, Inc., 130 F.3d 1238, 1241 (7th Cir. 1997)).

      Here, Plaintiffs’ hybrid claim is premature because they have not alleged that

they exhausted their contractual remedies by utilizing the grievance and arbitration

procedure set forth in the CBAs; thus, they currently cannot maintain a claim against

the union for breach of its duty of fair representation. See Bell v. DaimlerChrysler

Corp., 547 F.3d 796, 804 (7th Cir. 2008) (“A claim that a union has breached its duty

to fairly represent one of its members presumes that the union has been given a

complete opportunity to pursue that member’s grievance.”); see also Boogaard, 126 F.

Supp. 3d at 1027 (holding that the plaintiff’s completely preempted claims could not

survive as hybrid claims because “[t]here is no indication in the record that the

[union] pursued a grievance related to these claims”); Montador, slip op. at 11 (noting

that “because [the plaintiff] does not assert that he has grieved or arbitrated these

preempted claims as required by the CBAs, any claim under section 301 claim is



                                          23
  Case: 1:19-cv-06156 Document #: 75 Filed: 03/29/21 Page 24 of 24 PageID #:1812




premature”).   This Court therefore dismisses Plaintiffs’ federal claims without

prejudice.

      Finally, the Seventh Circuit has instructed that “the general rule is that, when

all federal claims are dismissed before trial, the district court should relinquish

jurisdiction over pendent state-law claims rather than resolving them on the merits.”

Wright v. Associated Ins. Cos. Inc., 29 F.3d 1244, 1251 (7th Cir. 1994). As this Court

has dismissed the Section 301 claims, this Court declines to exercise supplemental

jurisdiction over the non-preempted state-law claims.       See id. at 1252; see also

Contreras v. Suncast Corp., 237 F.3d 756, 766 (7th Cir. 2001) (noting that the district

court’s decision to relinquish supplemental jurisdiction is the norm).

IV.   Conclusion

      For the reasons explained above, this Court grants Defendants’ motion for

judgment on the pleadings [48]. Section 301 of the LMRA completely preempts

portions of Plaintiffs’ state-law claims, and those claims—which automatically

convert into federal claims arising under the LMRA—are dismissed without prejudice

as premature. Additionally, this Court declines to exercise supplemental jurisdiction

over the remaining portions of Plaintiffs’ state-law claims. Civil case terminated.

Dated: March 29, 2021


                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge



                                          24
